
	

113 HR 2606 IH: Stabilization and Reconstruction Integration Act of 2013
U.S. House of Representatives
2013-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2606
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2013
			Mr. Stockman
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the United States Office for Contingency
		  Operations, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Stabilization and Reconstruction Integration Act of
			 2013.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Sec. 3. Findings and purposes.
					Sec. 4. Effective date.
					Title I—United States Office for Contingency
				Operations
					Sec. 101. Establishment of the United States Office for
				Contingency Operations.
					Sec. 102. Responsibilities of the Director, Deputy Director,
				Inspector General, and other offices.
					Sec. 103. Personnel system.
					Title II—Preparing and Executing Stability and Reconstruction
				Operations
					Sec. 201. Sole control.
					Sec. 202. Relation to Department of State and United States
				Agency for International Development.
					Sec. 203. Relation to Department of Defense combatant commands
				performing military missions.
					Sec. 204. Stabilization Federal Acquisition
				Regulation.
					Sec. 205. Stabilization and Reconstruction Fund.
					Sec. 206. Sense of Congress.
					Title III—Responsibilities of the Inspector General
					Sec. 301. Inspector General.
					Title IV—Responsibilities of Other Agencies
					Sec. 401. Responsibilities of other Federal agencies for
				monitoring and evaluation requirements.
					Title V—Authorization of Appropriations
					Sec. 501. Authorization of appropriations.
					Sec. 502. Offset.
				
			2.DefinitionsIn this Act, the following definitions
			 apply:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committees on
			 Appropriations, Armed Services, Foreign Affairs, and Oversight and Government
			 Reform of the House of Representatives; and
				(B)the Committees on
			 Appropriations, Armed Services, Foreign Relations, and Homeland Security and
			 Governmental Affairs of the Senate.
				(2)DirectorThe
			 term Director means the Director of the United States Office for
			 Contingency Operations.
			(3)FunctionsThe
			 term functions includes authorities, powers, rights, privileges,
			 immunities, programs, projects, activities, duties, and
			 responsibilities.
			(4)Imminent
			 stabilization and reconstruction operationThe term
			 imminent stabilization and reconstruction operation means a
			 condition in a foreign country which the Director believes may require in the
			 immediate future a response from the United States and with respect to which
			 preparation for a stabilization and reconstruction operation is
			 necessary.
			(5)Intelligence
			 communityThe term intelligence community has the
			 meaning given such term in section 3(4) of the National Security Act of 1947
			 (50 U.S.C. 3003(4)).
			(6)OfficeThe
			 term Office means the United States Office for Contingency
			 Operations.
			(7)PersonnelThe
			 term personnel means officers and employees of an executive
			 agency, except that such term does not include members of the Armed
			 Forces.
			(8)Stabilization
			 and reconstruction emergencyThe term stabilization and
			 reconstruction emergency is a stabilization and reconstruction operation
			 which is the subject of a Presidential declaration pursuant to section
			 102.
			(9)Stabilization
			 and reconstruction operationThe term stabilization and
			 reconstruction operation—
				(A)means a
			 circumstance in which a combination of security, reconstruction, relief, and
			 development services, including assistance for the development of military and
			 security forces and the provision of infrastructure and essential services
			 (including services that might be provided under the authority of chapter 4 of
			 part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating
			 to the Economic Support Fund)), should, in the national interest of the United
			 States, be provided on the territory of an unstable foreign country;
				(B)does not include a
			 circumstance in which such services should be provided primarily due to a
			 natural disaster; and
				(C)does not include
			 intelligence activities.
				(10)Covered
			 contractThe term covered contract means a contract
			 entered into by any Federal department or agency with any public or private
			 sector entity in any geographic area with regard to a stabilization or
			 reconstruction operation or where the Inspector General of the United States
			 Office for Contingency Operations is exercising its special audit or
			 investigative authority for the performance of any of the following:
				(A)To build or
			 rebuild physical infrastructure of such area.
				(B)To establish or
			 reestablish a political or governmental institution of such area.
				(C)To provide
			 products or services to the local population of such area.
				(11)United
			 StatesThe term United States, when used in a
			 geographic sense, means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, the Commonwealth of the Northern Mariana Islands, any possession of the
			 United States, and any waters within the jurisdiction of the United
			 States.
			3.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Responsibilities
			 for overseas stability and reconstruction operations are divided among several
			 Federal agencies. As a result, lines of responsibility and accountability are
			 not well-defined.
				(2)Despite the
			 establishment of the Office of the Coordinator for Reconstruction and
			 Stabilization within the Department of State, the reaffirmation of the
			 Coordinator’s mandate by the National Security Presidential Directive 44, its
			 codification in title XVI of the Duncan Hunter National Defense Authorization
			 Act for Fiscal Year 2009 (Public Law 110–417), the issuance of the Department
			 of Defense Directive 3000.05, and the creation of the Bureau of Conflict and
			 Stabilization by the Department of State, serious imbalances and insufficient
			 interagency coordination remain.
				(3)The United States
			 has not effectively or efficiently managed stabilization and reconstruction
			 operations during recent decades.
				(4)Based on recent
			 history, the United States will likely continue to find its involvement
			 necessary in stabilization and reconstruction operations in foreign countries
			 in the wake of violence.
				(5)The United States
			 has not adequately applied the lessons of its recent experiences in
			 stabilization and reconstruction operations, and despite efforts to improve its
			 performance is not yet organized institutionally to respond appropriately to
			 the need to perform stabilization and reconstruction operations in foreign
			 countries.
				(6)The failure to
			 implement the lessons learned of past stabilization and reconstruction
			 operations will lead to further inefficiencies, resulting in greater human and
			 financial costs.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)protect the
			 national security interests of the United States by providing an effective
			 means to plan for and execute stabilization and reconstruction operations in
			 foreign countries;
				(2)provide for unity
			 of command, and thus achieve unity of effort, in the planning and execution of
			 stabilization and reconstruction operations;
				(3)provide
			 accountability for resources dedicated to stabilization and reconstruction
			 operations;
				(4)maximize the
			 efficient use of resources, which would lead to budget savings, eliminated
			 redundancy in functions, and improvement in the management of stabilization and
			 reconstruction operations; and
				(5)establish an
			 entity to plan for stabilization and reconstruction operations across relevant
			 Federal departments and agencies, including the Department of Defense, the
			 Department of State, and the United States Agency for International
			 Development, and, when directed by the President, coordinate and execute such
			 operations, eventually returning responsibility for such operations to other
			 Federal departments and agencies of the United States Government as the
			 situation at issue becomes normalized.
				4.Effective
			 dateThis Act shall take
			 effect on the date that is 60 days after the date of the enactment of this
			 Act.
		IUnited States
			 Office for Contingency Operations
			101.Establishment
			 of the United States Office for Contingency OperationsThere is established as an independent
			 entity in the executive branch the United States Office for Contingency
			 Operations.
			102.Responsibilities
			 of the Director, Deputy Director, Inspector General, and other offices
				(a)Director
					(1)In
			 generalThe Office shall be headed by a Director, who shall
			 be—
						(A)appointed by the
			 President, by and with the advice and consent of the Senate; and
						(B)compensated at the
			 rate of basic pay for level II of the Executive Schedule under section 5313 of
			 title 5, United States Code.
						(2)Supervision
						(A)In
			 generalThe Director shall report directly to, and be under the
			 general supervision of, the Secretary of State and the Secretary of Defense.
			 Such supervision may not be delegated.
						(B)Policy
			 oversightThe Director shall function under the policy oversight
			 of the Assistant to the President for National Security Affairs. On a
			 day-to-day basis, the Director shall report to and take policy direction from
			 the Assistant to the President for National Security Affairs and shall keep the
			 Assistant fully and continually informed of the activities of the Director and
			 the Office.
						(3)FunctionsThe
			 functions of the Director shall include the following:
						(A)Monitoring, in
			 coordination with relevant offices and bureaus of the Department of Defense,
			 the Department of State, and the United States Agency for International
			 Development, political and economic instability worldwide in order to
			 anticipate the need for mobilizing United States and international assistance
			 for the stabilization and reconstruction of a country or region that is at risk
			 of, in, or in transition from, conflict or civil strife.
						(B)Assessing the
			 various types of stabilization and reconstruction crises that could occur, and
			 cataloging and monitoring the military and non-military resources,
			 capabilities, and functions of Federal agencies that are available to address
			 such crises.
						(C)Pre-intervention
			 assessment and planning, and post-intervention evaluation of strategies to
			 achieve United States interests and objectives through such activities as
			 demobilization, disarmament, capacity building, rebuilding of civil society,
			 policing and security sector reform, and monitoring and strengthening respect
			 for human rights that commonly arise in stabilization and reconstruction
			 crises.
						(D)Developing, in
			 coordination with all relevant Federal departments and agencies, stabilization
			 plans and procedures to mobilize and deploy civilian and military personnel to
			 conduct stabilization and reconstruction operations.
						(E)Coordinating with
			 counterparts in foreign governments and international and nongovernmental
			 organizations on stabilization and reconstruction operations to improve
			 effectiveness and avoid duplication.
						(F)Aiding the
			 President, as the President may request, in preparing such rules and
			 regulations as the President prescribes, for the planning, coordination, and
			 execution of stabilization and reconstruction operations.
						(G)Advising the
			 Secretary of State and the Secretary of Defense, as the Secretary of State or
			 the Secretary of Defense may request, on any matters pertaining to the
			 planning, coordination, and execution of stabilization and reconstruction
			 operations.
						(H)Planning and conducting, in cooperation
			 with the Secretary of State, the Administrator of the United States Agency for
			 International Development, the Secretary of Defense, and commanders of unified
			 combatant commands and specified combatant commands established under section
			 161 of title 10, United States Code, a series of exercises to test and evaluate
			 doctrine relating to stabilization and reconstruction operations and procedures
			 to be used in such operations.
						(I)Executing,
			 administering, and enforcing laws, rules, and regulations relating to the
			 preparation, coordination, and execution of stabilization and reconstruction
			 operations.
						(J)Administering such
			 funds as may be appropriated or otherwise made available for the preparation,
			 coordination, and execution of stabilization and reconstruction
			 operations.
						(K)Planning for the
			 use of contractors who will be involved in stabilization and reconstruction
			 operations.
						(L)Prescribing
			 standards and policies for project and financial reporting for all Federal
			 agencies involved in stabilization and reconstruction operations under the
			 direction of the Office to ensure that all activities undertaken by such
			 agencies are appropriately tracked and accounted for.
						(M)Establishing an
			 interagency training, preparation, and evaluation framework for all personnel
			 deployed, or who may be deployed, in support of stabilization and
			 reconstruction operations. Such training and preparation shall be developed and
			 administered in partnership with such universities, colleges, or other
			 institutions (whether public, private, or governmental) as the Director may
			 determine and which agree to participate.
						(4)Responsibilities
			 of Director for assessment, monitoring and evaluation requirements
						(A)AssessmentThe
			 Director shall, to the greatest extent practicable, draw upon all sources of
			 information and intelligence within the Government to develop a common
			 understanding of the causes of conflict and the salient impediments to
			 stabilization as a guide to planning.
						(B)MonitoringThe
			 Director shall establish, in coordination with the Federal agencies involved in
			 a stabilization and reconstruction operation, measures for determining whether
			 the programs and activities that are being implemented are achieving United
			 States objectives.
						(C)EvaluationsThe
			 Director shall plan and conduct evaluations of the impact of stabilization and
			 reconstruction operations carried out by the Office.
						(D)FundingThe Director shall have the authority to
			 direct up to five percent of the amount of program expenditures for assessment,
			 monitoring, and evaluation purposes.
						(E)Reports
							(i)In
			 generalNot later than 30 days after the end of each fiscal-year
			 quarter, the Director shall submit to the appropriate congressional committees
			 a report summarizing all stabilization and reconstruction operations that are
			 taking place under the supervision of the Director during the period of each
			 such quarter and, to the extent possible, the period from the end of each such
			 quarter to the time of the submission of each such report. Each such report
			 shall include, for the period covered by each such report, a detailed statement
			 of all obligations, expenditures, and revenues associated with such
			 stabilization and reconstruction operations, including the following:
								(I)Obligations and
			 expenditures of appropriated funds.
								(II)A
			 project-by-project and program-by-program accounting of the costs incurred to
			 date for the stabilization and reconstruction operations that are taking place,
			 together with the estimate of any Federal department or agency that is
			 undertaking a project in or for the stabilization and reconstruction of such
			 country, as applicable, of the costs to complete each such project and
			 program.
								(III)Revenues
			 attributable to or consisting of funds provided by foreign countries or
			 international organizations, and any obligations or expenditures of such
			 revenues.
								(IV)Revenues
			 attributable to or consisting of foreign assets seized or frozen, and any
			 obligations or expenditures of such revenues.
								(V)An analysis on the
			 impact of stabilization and reconstruction operations overseen by the Office,
			 including an analysis of civil-military coordination with respect to the
			 Office.
								(ii)FormEach
			 report under this subparagraph may include a classified annex if the Director
			 determines such is appropriate.
							(iii)Rule of
			 constructionNothing in this subparagraph shall be construed to
			 authorize the public disclosure of information that is specifically prohibited
			 from disclosure by any other provision of law, specifically required by
			 Executive order to be protected from disclosure in the interest of national
			 defense or national security or in the conduct of foreign affairs, or a part of
			 an ongoing criminal investigation or prosecution.
							(b)Deputy
			 Director
					(1)In
			 generalThere shall be within the Office a Deputy Director, who
			 shall be—
						(A)appointed by the
			 President, by and with the advice and consent of the Senate; and
						(B)compensated at the
			 rate of basic pay for level III of the Executive Schedule under section 5314 of
			 title 5, United States Code.
						(2)FunctionsThe
			 Deputy Director shall perform such functions as the Director may from time to
			 time prescribe, and shall act as Director during the absence or disability of
			 the Director or in the event of a vacancy in the Office of the Director.
					(c)Functions of the
			 President
					(1)DeclarationThe
			 President may, if the President finds that the circumstances and national
			 security interests of the United States so require, declare that a
			 stabilization and reconstruction emergency exists and shall determine the
			 geographic extent and the date of the commencement of such emergency. The
			 President may amend the declaration as circumstances warrant.
					(2)TerminationIf
			 the President determines that a stabilization and reconstruction emergency
			 declared under paragraph (1) is or will no longer be in existence, the
			 President may terminate, immediately or prospectively, a prior declaration that
			 such an emergency exists.
					(3)Publication in
			 Federal RegisterDeclarations under this subsection shall be
			 published in the Federal Register.
					(d)Authorities of
			 Office following presidential declarationIf the President
			 declares a stabilization and reconstruction emergency pursuant to subsection
			 (c), the President may delegate to the Director the authority to coordinate all
			 Federal efforts with respect to such emergency, including the authority to
			 direct any Federal agency to support such efforts, with or without
			 reimbursement.
				103.Personnel
			 system
				(a)Personnel
					(1)In
			 generalThe Director may select, appoint, and employ such
			 personnel as may be necessary for carrying out the duties of the Office,
			 subject to the provisions of title 5, United States Code, governing
			 appointments in the excepted service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates, and may exercise the authorities of subsections (b)
			 through (i) of section 3161 of title 5, United States Code (to the same extent
			 and in the same manner as such authorities may be exercised by an organization
			 described in subsection (a) of such section). In exercising the employment
			 authorities under subsection (b) of such section 3161, paragraph (2) of such
			 subsection (relating to periods of appointments) shall not apply.
					(2)Subdivisions of
			 Office; delegation of functionsThe Director may establish
			 bureaus, offices, divisions, and other units within the Office. The Director
			 may from time to time make provision for the performance of any function of the
			 Director by any officer or employee, or bureau, office, division, or other unit
			 of the Office.
					(3)Reemployment
			 authoritiesThe provisions of section 9902(g) of title 5, United
			 States Code, shall apply with respect to the Office. For purposes of the
			 preceding sentence, such provisions shall be applied—
						(A)by substituting
			 the United States Office for Contingency Operations for
			 the Department of Defense each place it appears;
						(B)in paragraph
			 (2)(A), by substituting the Stabilization and Reconstruction Integration
			 Act of 2013 for the National Defense Authorization Act for
			 Fiscal Year 2004 (Public Law 108–136); and
						(C)in paragraph (4),
			 by substituting the Director of the United States Office for Contingency
			 Operations for the Secretary.
						(b)Interim
			 officers
					(1)In
			 generalThe President may authorize any persons who, immediately
			 prior to the effective date of this Act, held positions in the executive branch
			 to act as Director, Deputy Director, and Inspector General of the Office until
			 such positions are for the first time filled in accordance with the provisions
			 of this Act.
					(2)CompensationThe
			 President may authorize any such person described in paragraph (1) to receive
			 the compensation attached to the position in the Office in respect of which
			 such person so serves, in lieu of other compensation from the United
			 States.
					(c)Contracting
			 services
					(1)In
			 generalThe Director may obtain services of experts and
			 consultants as authorized by section 3109 of title 5, United States
			 Code.
					(2)AssistanceTo
			 the extent and in such amounts as may be provided in advance by appropriations
			 Acts, the Inspector General of the Office may enter into contracts and other
			 arrangements for audits, studies, analyses, and other services with public
			 agencies and with private persons, and make such payments as may be necessary
			 to carry out the duties of the Inspector General.
					(d)Incentivizing
			 expertise in personnel tasked for stabilization and reconstruction
			 operations
					(1)StudyThe
			 Director shall commission a study to measure the effectiveness of personnel in
			 stabilization and reconstruction operations. Such study shall seek to identify
			 the most appropriate qualifications for such personnel and incentive strategies
			 for Federal agencies to effectively recruit and deploy employees to support
			 stabilization and reconstruction operations.
					(2)Veterans
			 preferenceThe Office shall apply preferences to promote the
			 employment of veterans and the use of veteran-owned businesses.
					(3)Sense of
			 CongressIt is the sense of Congress that, in the selection and
			 appointment of any individual for a position both within the Office and other
			 Federal agencies in support of stabilization and reconstruction operations, due
			 consideration should be given to such individual’s expertise in such operations
			 and interagency experience and qualifications.
					IIPreparing and
			 Executing Stability and Reconstruction Operations
			201.Sole
			 controlThe Director shall be
			 responsible for activities relating to a stabilization and reconstruction
			 operation conducted during a stabilization and reconstruction emergency
			 declared by the President.
			202.Relation to
			 Department of State and United States Agency for International
			 Development
				(a)Coordination
					(1)In
			 generalThe Director shall, to the greatest degree practicable,
			 coordinate with the Secretary of State and the Administrator of the United
			 States Agency for International Development regarding the Office’s plans for
			 relief and reconstruction activities conducted during stabilization and
			 reconstruction operations. The Director shall give the greatest possible weight
			 to the views of the Secretary and the Administrator on matters within their
			 jurisdiction. During a declaration under section 102 of a stabilization and
			 reconstruction emergency, the Director shall work closely with the Secretary
			 and the Administrator in planning, executing, and transitioning operations
			 relevant to the respective jurisdictions of the Secretary and the
			 Administrator, as the case may be.
					(2)In-countryDuring
			 a stabilization and reconstruction emergency, the Director shall work closely
			 with the Chief of Mission for the country in which such emergency exists, or
			 with the most senior Department of State or Agency for International
			 Development officials responsible for such country, to ensure that the actions
			 of the Office and the Federal agencies involved support the attainment of
			 United States interests and objectives and do not conflict with the foreign or
			 development policies of the United States.
					(b)DetailingThe
			 heads of Federal departments and agencies (other than the Secretary of Defense)
			 shall provide for the detail on a reimbursable or nonreimbursable basis of such
			 civilian personnel as may be agreed between such heads and the Director for the
			 purposes of carrying out this Act. The heads of such departments and agencies
			 shall provide for appropriate recognition and career progress for individuals
			 who are so detailed upon their return from such details.
				203.Relation to
			 Department of Defense combatant commands performing military missions
				(a)Coordination
			 with secretary of defense and combatant commandsThe Director
			 shall coordinate with the Secretary of Defense and commanders of unified and
			 specified combatant commands established under section 161 of title 10, United
			 States Code, regarding the plans or activities of the Office for stabilization
			 and reconstruction operations.
				(b)Staff
			 coordinationThe Director shall detail personnel of the Office to
			 serve on the staff of a unified or specified combatant command to assist in
			 planning when a contingency operation (as such term is defined in section
			 101(a)(13) of title 10, United States Code) will involve likely Armed Forces
			 interaction with non-combatant populations, so that plans for a stabilization
			 and reconstruction operation related to a military operation—
					(1)complement the
			 work of military planners; and
					(2)as provided in
			 subsection (c), ease interaction between civilian direct-hire employees and
			 contractors in support of such stabilization and reconstruction operation and
			 the Armed Forces.
					(c)Limitations
					(1)DirectorThe
			 authority of the Director shall not extend to small-scale programs (other than
			 economic development programs of more than a de minimis amount) designated by
			 the Secretary of Defense as necessary to promote a safe operating environment
			 for the Armed Forces or other friendly forces.
					(2)Military
			 orderNothing in this Act shall be construed as permitting the
			 Director or any of the personnel of the Office (other than a member of the
			 Armed Forces assigned to the Office under subsection (e)) to issue a military
			 order.
					(d)Support
					(1)Assistance
			 requiredThe commanders of unified and specified combatant
			 commands shall provide assistance, to the greatest degree practicable, to the
			 Director and the personnel of the Office as they carry out their
			 responsibilities.
					(2)PersonnelThe
			 Secretary of Defense shall provide for the detail or assignment, on a
			 reimbursable or nonreimbursable basis, to the staff of the Office of such
			 Department of Defense personnel as the Secretary and the Director determine
			 necessary to carry out the duties of the Office.
					204.Stabilization
			 Federal Acquisition Regulation
				(a)In
			 generalThe Director, in consultation with the Director of the
			 Office of Management and Budget, shall prescribe a Stabilization Federal
			 Acquisition Regulation. Such Regulation shall apply, under such circumstances
			 as the Director prescribes, in lieu of the Federal Acquisition Regulation with
			 respect to contracts intended for use in or with respect to stabilization and
			 reconstruction emergencies or in imminent or potential stabilization and
			 reconstruction operations.
				(b)Preference to
			 certain contractsIt is the sense of Congress that the
			 Stabilization Federal Acquisition Regulation required under subsection (a)
			 should include provisions requiring a Federal agency to give a preference to
			 contracts that appropriately, efficiently, and sustainably implement programs
			 and projects undertaken in support of a stabilization and reconstruction
			 operation.
				(c)DeadlineNot
			 later than one year after the date of the enactment of this Act, the Director
			 shall prescribe the Stabilization Federal Acquisition Regulation required under
			 subsection (a). If the Director does not prescribe such Regulation by such
			 time, the Director shall submit to Congress a statement explaining why the
			 deadline was not met.
				205.Stabilization
			 and Reconstruction Fund
				(a)In
			 generalThere is established in the Treasury of the United States
			 a fund, to be known as the Stabilization and Reconstruction Emergency
			 Reserve Fund, to be administered by the Director at the direction of
			 the President and with the consent of the Secretary of State and the Secretary
			 of Defense—
					(1)to prepare for an
			 imminent stabilization and reconstruction operation;
					(2)for the conduct of
			 a stabilization and reconstruction operation;
					(3)for the operations
			 of the Office as such operations relate to paragraphs (1) and (2); and
					(4)for any other
			 purpose which the Director considers essential with respect to such
			 paragraphs.
					(b)Congressional
			 notification
					(1)Presidential
			 directionAt the time the President directs the Director to carry
			 out or support an activity described in subsection (a), the President shall
			 transmit to the appropriate congressional committees a written notification of
			 such direction.
					(2)Activities in a
			 countryNot less than 15 days before carrying out or supporting
			 an activity described in subsection (a), the Director shall submit to the
			 appropriate congressional committees information related to the budget,
			 implementation timeline (including milestones), and transition strategy with
			 respect to such activity and the stabilization or reconstruction operation at
			 issue.
					(c)Authorization of
			 appropriationsThere is authorized to the appropriated to the
			 fund established under subsection (a) such sums as may be necessary to carry
			 out the purposes specified in such subsection. Such sums—
					(1)shall be available
			 until expended;
					(2)shall not be made
			 available for obligation or expenditure until the President declares a
			 stabilization and reconstruction emergency pursuant to section 102; and
					(3)shall be in
			 addition to any other funds made available for such purposes.
					206.Sense of
			 CongressIt is the sense of
			 Congress that, to the extent possible, the Director and staff of the Office
			 should partner with the country in which a stabilization and reconstruction
			 operation is taking place, other foreign government partners, international
			 organizations, and local nongovernmental organizations throughout the planning,
			 implementation, and particularly during the transition stages of such operation
			 to facilitate long-term capacity building and sustainability of
			 initiatives.
			IIIResponsibilities
			 of the Inspector General
			301.Inspector
			 General
				(a)In
			 generalThere shall be within the Office an Office of the
			 Inspector General, the head of which shall be the Inspector General of the
			 United States Office for Contingency Operations (in this Act referred to as the
			 Inspector General), who shall be appointed as provided in
			 section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.).
				(b)Technical
			 amendments and additional authoritiesThe Inspector General Act
			 of 1978 (5 U.S.C. App.) is amended—
					(1)in section 8J, by
			 striking 8E or 8F and inserting 8E, 8F, or
			 8N;
					(2)in section 8L(c),
			 by adding at the end the following new paragraph:
						
							(4)The Inspector General of the United States
				Office for Contingency
				Operations.
							;
					(3)by inserting after
			 section 8M the following new section:
						
							8N.Special
				provisions concerning the Inspector General of the United States Office for
				Contingency Operations
								(a)Special audit
				and investigative authority
									(1)In
				generalWhen directed by the President, or otherwise provided by
				law, and in addition to the other duties and responsibilities specified in this
				Act, the Inspector General of the United States Office for Contingency
				Operations shall, with regard to the reconstruction and stabilization
				operations under the supervision of the Director of the United States Office
				for Contingency Operations, have audit and investigative authority over all
				accounts, spending, programs, projects, and activities undertaken with respect
				to such operations by Federal agencies without regard to the agency carrying
				out such operations.
									(2)Administrative
				operationsIn any case in which the Inspector General of the
				United States Office for Contingency Operations is exercising or preparing to
				exercise special audit and investigative authority under this subsection, the
				head of any Federal department or agency undertaking or preparing to undertake
				the activities described in paragraph (1) shall provide the Inspector General
				with appropriate and adequate office space within the offices of such
				department or agency or at appropriate locations overseas of such department or
				agency, together with such equipment, office supplies, and communications
				facilities and services as may be necessary for the operation of such offices,
				and shall provide necessary maintenance services for such offices and the
				equipment and facilities located therein.
									(b)Additional
				duties
									(1)In
				generalIt shall be the duty of the Inspector General of the
				United States Office for Contingency Operations to conduct, supervise, and
				coordinate audits and investigations of the treatment, handling, and
				expenditure of amounts appropriated or otherwise made available for activities
				to be carried out by or under the direction or supervision of the Director of
				the United States Office for Contingency Operations, or for activities subject
				to the special audit and investigative authority of such Inspector General
				under subsection (a), and of the programs, operations, and contracts carried
				out utilizing such funds, including—
										(A)the oversight and
				accounting of the obligation and expenditure of such funds;
										(B)the monitoring and
				review of activities funded by such funds;
										(C)the monitoring and
				review of contracts funded by such funds;
										(D)the monitoring and
				review of the transfer of such funds and associated information between and
				among Federal departments, agencies, and entities, and private and
				nongovernmental entities; and
										(E)the maintenance of
				records on the use of such funds to facilitate future audits and investigations
				of the use of such funds.
										(2)Systems,
				procedures, and controlsThe Inspector General of the United
				States Office for Contingency Operations shall establish, maintain, and oversee
				such systems, procedures, and controls as such Inspector General considers
				appropriate to discharge the duties described in paragraph (1).
									(c)Personnel
				authority
									(1)In
				generalThe Inspector General of the United States Office for
				Contingency Operations may select, appoint, and employ such officers and
				employees as may be necessary for carrying out the functions, powers, and
				duties of the Office, subject to the provisions of title 5, United States Code,
				governing appointments in the excepted service, and the provisions of chapter
				51 and subchapter III of chapter 53 of such title, relating to classification
				and General Schedule pay rates.
									(2)Employment
				authorityThe Inspector General of the United States Office for
				Contingency Operations may exercise the authorities of subsections (b) through
				(i) of section 3161 of title 5, United States Code (without regard to
				subsection (a) of such section). In exercising the employment authorities under
				subsection (b) of section 3161 of title 5, United States Code, paragraph (2) of
				such subsection (b) (relating to periods of appointments) shall not
				apply.
									(3)ExemptionSection
				6(a)(7) shall not apply with respect to the Inspector General of the United
				States Office for Contingency Operations.
									(4)ReportsIn
				addition to reports otherwise required to be submitted under section 5 of this
				Act, the Inspector General of the United States Office for Contingency
				Operations may issue periodic reports of a similar nature with respect to
				activities subject to the special audit and investigative authority of such
				Inspector General under subsection (a).
									(5)Form of
				submissionEach report under this subsection may include a
				classified annex if the Inspector General of the United States Office for
				Contingency Operations considers such necessary.
									(6)Disclosure of
				certain informationNothing in this subsection shall be construed
				to authorize the public disclosure of information that is—
										(A)specifically
				prohibited from disclosure by any other provision of law;
										(B)specifically
				required by Executive order to be protected from disclosure in the interest of
				national defense or national security or in the conduct of foreign affairs;
				or
										(C)a part of an
				ongoing criminal investigation.
										;
				and
					(4)in section
			 12—
						(A)in paragraph (1),
			 by inserting , or the United States Office for Contingency
			 Operations after the Director of the Federal Housing Finance
			 Agency; and
						(B)in paragraph (2),
			 by inserting the United States Office for Contingency
			 Operations, after the Federal Housing Finance
			 Agency,.
						IVResponsibilities
			 of Other Agencies
			401.Responsibilities
			 of other Federal agencies for monitoring and evaluation
			 requirementsThe head of any
			 Federal agency under the authority of the Director in support of a
			 stabilization and reconstruction operation pursuant to section 102 shall submit
			 to the Director—
				(1)on-going
			 evaluations of the impact of agency activities on such operation, using the
			 measures developed by the Director in consultation with the agencies involved,
			 including an assessment of interagency coordination in support of such
			 operation;
				(2)any information
			 the Director requests, including reports, evaluations, analyses, or
			 assessments, to permit the Director to satisfy the quarterly reporting
			 requirement under section 102(a)(4)(E); and
				(3)an identification,
			 within each such agency, of all current and former employees skilled in crisis
			 response, including employees employed by contract, and information regarding
			 each such agency’s authority mechanisms to reassign or reemploy such employees
			 and mobilize rapidly associated resources in response to such operation.
				VAuthorization of
			 Appropriations
			501.Authorization
			 of appropriationsThere are
			 authorized to be appropriated $25,000,000 to carry out this Act for each of
			 fiscal years 2014 through 2016. Amounts so authorized to be appropriated
			 are—
				(1)authorized to
			 remain available until expended; and
				(2)shall be in
			 addition to amounts available in the Stabilization and Reconstruction Fund
			 under section 205.
				502.OffsetNotwithstanding any other provision of law,
			 under such regulations as the Director of the Office of Management and Budget
			 and the Director of the Office of Personnel Management may prescribe, the
			 Secretary of State and the head of each other Federal department or agency that
			 administers United States foreign assistance, in consultation with the
			 appropriate congressional committees, shall—
				(1)eliminate such
			 initiatives, positions, and programs within the Department of State or such
			 other department or agency that are not otherwise required by law as the
			 Secretary or the head of such other department or agency determines to be
			 necessary to entirely offset any and all costs incurred to carry out the
			 provisions of this Act with respect to the Department of State or such other
			 department or agency;
				(2)ensure no net
			 increases in personnel are added to carry out the provisions of this Act, with
			 any new full- or part-time employees or equivalents offset by eliminating an
			 equivalent number of existing staff; and
				(3)report to Congress
			 not later than 90 days after the date of the enactment of this Act the actions
			 taken to ensure compliance with paragraphs (1) and (2), including the specific
			 initiatives, positions, and programs within the Department of State or such
			 other department or agency that have been eliminated to ensure that the costs
			 of carrying out this Act will be offset.
				
